DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Illumina, Inc. application filed with the Office on 23 December 2019.

Claims 1-23 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 23 December 2019, is acknowledged and has been entered.

Priority
The instant application is the US National Stage of an International Patent Application, PCT/US2019/017814, which was filed on 13 February 2019, and claims priority to a US Provisional Patent Application, 62/710,350, which was filed on 16 February 2018.  Therefore, the instant application has an effective filing date of 16 February 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 23 December 2019, 23 March2021, 8 June 2021, 11 October 
	
Claim Interpretation
It has been held, where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.  In the instant application, applicant has provided such definitions, such as those recited in [0050] – [0052], [0056] – [0059], [0061] – [0064], [0066] – [0068], and [0070], of the instant application.

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is a US Patent Application Publication to Leiber, et al. (US 2010/0327847 A1; hereinafter, “Leiber”).
Leiber discloses a solid-state molecular sensor, which may be configured as a field effect transistor, having an aperture extending through a thickness of a sensing region is configured with a sensing region thickness that corresponds to the characteristic extent of at least a component of a molecular species to be translocated through the aperture (Abstract).  Leiber teaches the device includes a supply reservoir (70) for supplying a solution of interest to be analyzed, and a collection reservoir (72) for collecting a solution after it has been analyzed 10), which may be a field effect transistor (FET; Figure 4).  Further, Leiber teaches a fluidic system between the supply reservoir and the collection reservoir, as shown in Figure 3E (reproduced and annotated below),

    PNG
    media_image1.png
    239
    499
    media_image1.png
    Greyscale
[AltContent: rect]
wherein the hash-marked area corresponds to the claimed “first cavity”, the dot-filled area corresponds to the claimed “second cavity”, and the channel between said areas corresponds to the claimed “a through via”.
However, Lieber does not teach or suggest first and second nanoscale openings, as recited in each of independent claims 1 and 15.  Further, no other single prior art reference or combination of references were found that taught or suggested the limitations recited in instant claim 1 and 15.


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration

Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A published International Patent Application to Takulapalli (WO 2017/184790 A1), which discloses a nanopore-based sensor that incorporates a field effect transistor; but which does not teach or suggest first and second nanoscale openings, as recited in each of independent claims 1 and 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
18 March 2022